DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 6/3/2022, with respect to claims 10 has been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (DE 10 2007 029 032 A1, translated copy) in view of Lee et al. (PGPUB Document No. US 2016/0311323).
Regarding claim 10, Andreas teaches a vehicle control apparatus comprising:
A driving support device configured to perform a plurality of driving support functions for a vehicle (driver assistance system (0001));
A display device (“display device” (0097, FIG.10)); 
And display control device (the required element for the display device of Andreas), 
Wherein, said driving support device is configured to be capable of setting individually each of some or all of said driving support functions to either a valid state or an invalid state (toggling on/off the driver assistance system as shown in FIG.10 (Andreas: 0097)),
Wherein one of said driving support functions is allowed to perform a corresponding driving support function when that one of said driving support functions is set in said valid state (toggling on one of the driver assistance options (Andreas: 0097, FIG.10)), and one of said driving support functions is not allowed to perform said corresponding driving support function when that one of said driving support functions is set in said invalid state (toggling off one of the driver assistance options (Andreas: 0097, FIG.10)); 
And said display control device is configured to (“display device” (Andreas:0097, FIG.10)):
Display an integrated telltale image including a specific graphic symbol (refer to the icons and check boxes for each option as shown in FIG.10) on said display device in a first display mode when at least one of recommended driving support functions has been set in said invalid state (FIG.10 shows option 1 being toggled off (Andreas:0097). Note, the claim does not expressly define what a “mode” is, the Examiner construes the each different combination of toggled on/off option boxes as corresponding display modes. Therefore, at least one of the boxes of FIG.10 being toggled off also corresponds to one of said plurality of modes), 
And hide said integrated telltale image, when all of said recommended driving support functions have been set in said valid states (corresponds to checking all of the boxes for each option shown in FIG.10. Note, as stated above, the Examiner construes all boxes being toggled on as one of said plurality of modes).

However, Andreas does not expressly teach but Lee teaches said recommended driving support functions including at least two of all of said driving support functions each of which can be set in either said valid state or said invalid state (Lee teaches the concept of providing to the driver a recommended subset of options (corresponds to at least two driving support functions) among a plurality of driving assistance functions (Lee: 0453, 0455)). 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Andreas such as to provide a recommended list of driving support functions (taught by Lee), because this enables an optimized driving mode that easily accessible by the driver.

Allowable Subject Matter
Claims 1-9 and 11-13 are allowed. As to claims 1 and 9, references Andreas and Lee have been made of record as teaching A vehicle control apparatus comprising: a driving support device configured to perform a plurality of driving support functions for a vehicle; a display device; and a display control device, wherein, said driving support device is configured to be capable of setting individually each of some or all of said driving support functions to either a valid state or an invalid state, wherein one of said driving support functions is allowed to perform a corresponding driving support function when that one of said driving support functions is set in said valid state, and one of said driving support functions is not allowed to perform said corresponding driving support function when that one of said driving support functions is set in said invalid state; and said display control device is configured to: display an integrated telltale image including a specific graphic symbol on said display device in a first display mode when at least one of recommended driving support functions has been set in said invalid state, said recommended driving support functions including at least two of all of said driving support functions each of which can be set in either said valid state or said invalid state; and hide said integrated telltale image or display said integrated telltale image in a second display mode that is different from said first display mode on said display device, when all of said recommended driving support functions have been set in said valid states.  
However, none of the prior art teaches or suggests wherein a plurality of said recommended driving support functions form a group of recommended driving support functions and said integrated telltale image includes said specific graphic symbol which is only hidden or displayed in said second display mode when all of the plurality of said recommended driving support functions of said group of recommended driving support functions are in said valid states, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616